
	
		II
		112th CONGRESS
		1st Session
		S. 1461
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Nelson of Florida
			 (for himself and Mr. Rubio) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  clarify the Food and Drug Administration’s jurisdiction over certain tobacco
		  products, and to protect jobs and small businesses involved in the sale,
		  manufacturing and distribution of traditional and premium
		  cigars.
	
	
		1.Short titleThis Act may be cited as the
			 Traditional Cigar Manufacturing and
			 Small Business Jobs Preservation Act of 2011.
		2.Limitation of
			 authority with respect to premium cigars
			(a)Exception for
			 traditional large and premium cigarsSection 901(c) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 387a(c)) is amended—
				(1)in paragraph (2),
			 in the heading, by inserting for certain tobacco leaf after
			 authority; and
				(2)by adding at the
			 end the following:
					
						(3)Limitation of
				authority for certain cigars
							(A)In
				generalThe provisions of
				this chapter (except for section 907(d)(3)) shall not apply to traditional
				large and premium cigars.
							(B)Rule of
				constructionNothing in this
				chapter shall be construed to grant the Secretary authority to promulgate
				regulations on any matter that involves traditional large and premium
				cigars.
							(C)Traditional
				large and premium cigar definedFor purposes of this paragraph, the term
				traditional large and premium cigar—
								(i)means any roll of
				tobacco that is wrapped solely in leaf tobacco, contains no filter, and weighs
				at least 6 pounds per 1,000 count; and
								(ii)does not include
				a cigarette (as such term is defined by section 900(3)) or a little cigar (as
				such term is defined by section
				900(11)).
								.
				(b)Conforming
			 amendmentsSection 919(b) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387s(b)) is amended—
				(1)in paragraph
			 (2)(B)(II), by inserting , but excluding traditional large and premium
			 cigars (as such term is defined under section 901(c)(3)) before the
			 period; and
				(2)in paragraph (5),
			 by inserting subject to section 901(c)(3), before if a
			 user fee.
				
